Citation Nr: 0105532	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left shoulder pain 
condition.

2.  Entitlement to service connection for neck pain 
condition.

3.  Entitlement to an increased (compensable) evaluation for 
benign cystic lesions of the left breast, based on the 
disagreement with the June 1997 initial award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to November 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In the veteran's substantive appeal, received in June 1988, 
she requested a Travel Board hearing.  However, she 
subsequently withdrew her request in writing in September 
2000.


REMAND

In a January 2001 informal hearing presentation, the 
veteran's representative noted that the claims of entitlement 
to service connection for neck and left shoulder pain were 
denied as not well-grounded and that there had been a 
significant change in the law since the decision.  The 
representative requested that the claims be remanded.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)).  This liberalizing legislation is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

A review of the claims folder shows that the veteran was 
never advised of the evidence necessary to substantiate her 
claims for left shoulder and neck pain conditions.  Moreover, 
the April 1999 VA examiner noted that a private physician had 
advised her that she had a "pinched nerve."  These relevant 
private treatment records are not of record.

The representative contends that the veteran's left shoulder 
and neck pain conditions were the result of undiagnosed 
illnesses and that they should be considered under the 
provisions of 38 C.F.R. § 3.317 (2000).  The April 1999 VA 
examiner diagnosed the veteran with left shoulder and neck 
pain.  The RO has not had an opportunity to consider the 
veteran's claims under these provisions.  

With regard to her claim for a compensable evaluation for 
benign cystic lesions, the April 1999 VA examiner noted that 
the veteran reported that she had had aspirations of fluid 
from her left breast lesions on four occasions since her 
discharge.  These relevant treatment records are not of 
record.  Moreover, although the April 1999 examiner found a 
cystic lump in the veteran's left breast, the examiner did 
not comment on whether or not the lump was tender or painful 
as the appellant alleges.  Inasmuch as the disorder can be 
rated analogous to disorders of the skin, complaints of pain 
and tenderness should be addressed by a medical professional.  
The U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In light of the foregoing circumstances, the veteran's claims 
are REMANDED to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Marion, Illinois, dated 
from March 1997 to the present.

2.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.   

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request her to 
provide a copy of the outstanding medical 
records.

4.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination by a physician, if available, 
for evaluation of her left breast cystic 
lesions.  The claims file should be made 
available to the examiner for review in 
connection with the examination, and all 
indicated studies or tests are to be 
accomplished.  The examiner is requested 
to state whether any lesions found to be 
present are tender or painful.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

5.  After the above development has been 
completed, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
undertake any other development deemed 
necessary and should readjudicate the 
claims, to include consideration of the 
provisions of 38 C.F.R. § 3.317 with 
regard to the claims for service 
connection for left shoulder and neck 
pain conditions.

If the benefits sought on appeal remain denied, the veteran 
and the veteran's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



